Citation Nr: 0923291	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased rating greater than 10 
percent for left knee bursitis.

6.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disability has been received.

7.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lumbar spine 
disability, to include as secondary to an undiagnosed 
illness, has been received.

8.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for nervous 
tremors has been received.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1976 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The case was brought before the Board in June 2007, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  According 
to a July 2007 statement, the Veteran does not want a hearing 
before the Board.

The RO received additional evidence from the Veteran in April 
2009, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted were copies of 
evidence already in the file.

The issues concerning the Veteran's diabetes, hypertension, 
left knee, right knee, lumbar spine and nervous tremors are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1. The Veteran's PTSD and major depressive disorder have been 
medically attributed to in-service combat exposure in 
Southwest Asia. 

2. Based on the preponderance of the evidence, the Veteran 
was engaged in combat in Southwest Asia.


CONCLUSION OF LAW

The Veteran's PTSD and major depressive disorder were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The Veteran identifies various stressful incidents occurring 
during his six month service in Southwest Asia allegedly 
responsible for his PTSD and depression.  Most of these 
incidents are combat related.  Most significantly, the 
Veteran indicates he was part of a ground force mission 
against hostile attack with the objective of "liberating 
Kuwait."  The Veteran recalls being attacked by hostile 
forces while traveling through desert in conjunction with 
their mission.  He indicates a part of his unit struck a land 
mine and he alleges he saw and smelled burning bodies.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In this case, the Veteran's VA outpatient treatment records 
indicate diagnoses of and extensive treatment for PTSD and 
major depressive disorder (secondary to PTSD), to include on-
going psychiatric treatment.  The Veteran was afforded a VA 
examination in October 2008 where the examiner diagnosed the 
Veteran with PTSD due to combat exposure in Saudi Arabia and 
Kuwait and diagnosed the Veteran with Major Depressive 
Disorder secondary to his PTSD.  

Clearly, the Veteran has a competent medical diagnosis of 
PTSD linked to alleged in-service stressful incidents.  The 
crucial inquiry, then, is whether the alleged incidents can 
be verified.  Resolving all reasonable doubt in favor of the 
Veteran, the Board concludes it can.

The Veteran's DD-214 indicates the Veteran was a cannon 
crewman and was stationed in Southwest Asia from December 
1990 to June 1991.  The Veteran also received three bronze 
stars for his foreign service.  Although bronze star medals 
are not "prima facie" evidence of combat service, one of 
the awards in particular confirms the Veteran was part of a 
mission to help "liberate Kuwait."  Specifically, the 
bronze star medal certificate indicates the award was for, 
"outstanding performance during a rapidly changing situation 
[sic] never faltered while the brigade advanced through enemy 
positions in Iraq and Kuwait." 

The RO, in attempt to verify the Veteran was involved in 
combat, received a CURR response that the Veteran's unit was 
indeed part of hostile fire in February 1991 during its 
charge across Kuwait.  Specifically, from February 23, 1991 
to February 28, 1991, the Veteran's artillery brigade charged 
against Iraqi forces in southern Iraq and Kuwait.  During the 
ground force effort, a Captain struck a land mine and became 
the only casualty of war during the mission.

The CURR response does not specifically indicate the Veteran 
was part of the Brigade, but in light of the Veteran's Bronze 
Star award, and the fact that the Veteran was assigned to the 
artillery unit acting in the Brigade, the Board concludes all 
reasonable doubt should be resolved in the Veteran's favor.

For disability benefits purposes, the Veteran is not under 
such a stringent duty to provide corroborating evidence of 
his actual presence during hostile attack.  The finding as to 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In Pentecost, as well as Suozzi v. Principi, 10 Vet. 
App. 310-11 (2002), it was held that specific evidence that a 
veteran was actually with his unit at the time of an attack 
is not required to verify that attack as a PTSD stressor.  
Pentecost, 16 Vet. App. at 128-29, held that the Board had 
interpreted the corroboration requirement too narrowly by 
requiring the Veteran to demonstrate his actual proximity to 
and participation in rocket and mortar attacks. The Court 
indicated in this respect that although the Veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks." Id. 

Similarly, here, the Board finds compelling that there is 
confirmation that the Veteran's unit was engaged in hostile 
attack during the time frame of the Veteran's service in 
Southwest Asia.  Also compelling, is the narrative explaining 
the Veteran's receipt of a bronze star was specifically due 
to his performance during the mission against hostile forces 
in Iraq and Kuwait.  In light of the evidence, the Board 
concludes the Veteran was likely exposed to hostile attacks.  
It is not necessary, for compensation purposes, to 
corroborate the extent of the Veteran's participation in 
combat activity.  

At the very least the evidence is in relative equipoise.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for post-traumatic stress 
disorder is warranted.  In short, there is some objective 
evidence that the Veteran served against hostile forces in 
Southwest Asia and there is a medical diagnosis of PTSD 
liking the condition to combat-related incidents in Southwest 
Asia consistent with the Veteran's statements. Although the 
Veteran was not awarded a "prima facie" combat award, such 
as the combat infantry badge (CIB), the criteria for 
corroborating stressors for benefit purposes is simply not 
the same as substantiating entitlement to the CIB.  Indeed, 
in accordance with Pentecost and Suozzi, the Veteran likely 
was exposed to combat given confirmation his unit was present 
during such attacks.  The Board, therefore, concludes that 
service connection is warranted for PTSD. 

Due to the complete grant of the benefit sought on appeal 
herein, the Board finds that it is not necessary to discuss 
compliance with the Veterans Claims Assistance Act of 2000.  
It would not be in the Veteran's interest to remand this case 
for any such necessary compliance.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.

Entitlement to service connection for depression is granted.


REMAND

Regrettably, despite the lengthy procedural history in this 
case, the claims must once again be remanded for further 
development.

After the Board's June 2007 remand, the Veteran submitted 
several statements indicating he is in receipt of Social 
Security Administrative (SSA) disability benefits since March 
7, 2006 and received an examination in connection with his 
disability benefits.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records in 
conjunction with his SSA disability claim and award.

Increased Rating (Left Knee)

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or Court) issued a decision that 
further explained the VA's duty to notify under § 5103(a).  
According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The RO did send the Veteran notice letters in May 2004 and 
March 2006 indicating for increased rating claims the 
evidence must show the conditions "have gotten worse" and 
also explaining generally how disability ratings and 
effective dates are determined.  This is the specific type of 
notice the Court determined in Vazquez-Flores is insufficient 
to satisfy the VA's notice requirements.  Id.  The Veteran is 
entitled to full and complete notice as detailed in Vazquez-
Flores followed by a subsequent readjudication by the agency 
of original jurisdiction.  Corrective action is required.

In addition to the SSA disability benefits, the Veteran 
further alleges his left knee is more severe than currently 
evaluated.  

With regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The Veteran was last afforded a VA examination for his left 
knee in September 2004, nearly five years ago.  VA outpatient 
treatment records indicate continuous complaints and 
treatment since that time.  The Veteran, moreover, indicated 
in an April 2009 statement that his left knee routinely 
swells and the pain is severe enough that he needs the 
assistance of a cane.  He also alleges frequent episodes of 
his knee "giving out."  In September 2004, the VA examiner 
noted the Veteran's complaints of frequent swelling, but 
found no evidence of instability nor did the examiner note 
the Veteran required any assistive devices.  In light of the 
Veteran's statement of a worsening condition, a new VA 
examination is warranted.



New and Material Evidence (Right Knee, Lumbar Spine and 
Nervous Tremors)

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in his case.

In the present appeal, the Veteran was provided with notice 
in May 2004 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the Veteran's prior denials and what would 
specifically constitute "material" evidence here.  
Accordingly, the notice is not VCAA compliant as defined in 
Kent.  The RO should provide the Veteran with corrective VCAA 
notice assuring that all applicable laws, regulations and 
precedence are satisfied.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from July 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for: 
*	the issue of entitlement to an 
increased rating for left knee 
bursitis including the information 
detailed in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008);
*	the issues of whether new and 
material has been submitted to reopen 
claims of entitlement to service 
connection for a right knee 
disability, a lumbar spine 
disability, also claimed as due to an 
undiagnosed illness, and nervous 
tremors, including an explanation as 
to what constitutes "new" and 
"material" evidence in his case, 
and including a description of the 
basis of the prior denials 
respectively, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in St. Louis, 
Missouri from July 2008 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim and award of SSA 
disability benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

4. After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate examination for 
his left knee bursitis to ascertain the 
current severity of any and all 
manifestations due to his left knee 
disability.

The examiner must conduct all necessary 
tests to ascertain the manifestations, if 
any, of the Veteran's condition. The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished. Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

5. After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


